DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 13, 2022.  Claims 1 and 12 were amended.  Claims 2-11 and 14 are cancelled claims.  Claims 1, 12, 13 and 15-22 are pending.
The rejection of claims 1, 12, 13, and 15-21 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Hwang et al. (US 2015/0349265 A1) is withdrawn due to the amendment filed June 13, 2022.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Hwang et al. (US 2015/0349265 A1), and in further view of Lee (US 2014/0042394 A1) is withdrawn due to the amendment filed June 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Suh et al. (US 2020/0013957 A1).
Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic compound general formula (1) is the following (see par. 13-23), which corresponds to instant formula “1” compounds:

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following:

    PNG
    media_image2.png
    183
    219
    media_image2.png
    Greyscale
(compound 1-21 pg. 5, which is the same as instant 1-1);

    PNG
    media_image3.png
    221
    246
    media_image3.png
    Greyscale
(compound 1-1048 pg. 6, which is the same as instant 1-8);

    PNG
    media_image4.png
    300
    270
    media_image4.png
    Greyscale
(compound 1-1069 pg. 6, which is the same as instant 1-15);

    PNG
    media_image5.png
    176
    236
    media_image5.png
    Greyscale
(compound 1-1187 pg. 8, which is the same as instant 1-23).
The formula (1) material may be used as dopant material in a light emitting layer (see par. 119).  Host material may be present in an amount of 50-99.999% by weight (see par. 118, p. 116).  Host material is taught to include materials such as anthracene derivatives (see par. 120), although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives of instant formula (2).  In analogous art, Suh et al. teaches anthracene derivatives as part of a light emitting layer of an organic electroluminescent device as host material (see Suh abstract and par. 69-73).  At least one specific anthracene derivative taught by Suh et al. is the following, which is the same as instant “2-2” of claim 1 (see Suh par. 73).:

    PNG
    media_image6.png
    112
    229
    media_image6.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivatives as taught by Suh et al. such as the above shown compound as an anthracene derivative host material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Suh et al. to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Suh with a predictable result and a reasonable expectation of success.
	Regarding claims 12 and 15, Hatakeyama et al. teaches the amount of host material in a light emitting layer may be an amount of 50-99.999% by weight (see par. 118, p. 116).  
Regarding claim 13, the Hatakeyama et al. compounds discussed above are the same as compounds within the instant Formula 1 definition and accordingly, are considered to have same properties (i.e., capability of thermally activated delayed fluorescence).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 16, Hatakeyama et al. teaches a light emitting layer may be 20 nm thick (= 200 angstroms) (see Hatakeyama et al. par. 602).
Regarding claims 17-18, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 262).
Regarding claim 19, Hatakeyama et al. teaches a hole transport layer may comprise an amine compound (see Hatakeyama par. 114).  Regarding claim 20, a dopant may be further included (see par. 115). Applicant discloses material “TCNQ” or “F4TCNQ” are preferred p-dopants and Hatakeyama et al. discloses these dopant compounds (see par.115).
Regarding claim 21, Hatakeyama et al. teaches electron transporting material including nitrogen-containing rings such as pyridine (see par. 206-207).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Suh et al. (US 2020/0013957 A1), and in further view of Lee (US 2014/0042394 A1).
Hatakeyama et al. and Suh et al. are relied upon as set forth above for the rejection of claim 1.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama in view of Suh and to have further included a source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.
Claims 1, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2020/0266350 A1).
Regarding instant claims 1 and 11, Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic compound general formula (1) is the following (see par. 15), which corresponds to instant formula (1) compounds:

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following:

    PNG
    media_image7.png
    188
    217
    media_image7.png
    Greyscale
Compound 1-21 (see pg. 20, same as instant compound 1-1 of cl. 1);

    PNG
    media_image8.png
    246
    252
    media_image8.png
    Greyscale
Compound 1-1048 (see pg. 31, same as instant 1-8 of cl. 1);
The formula (1) material may be used as dopant material in a light emitting layer (see par. 266).  Host material may be present in an amount of 50-99.999% by weight (see par. 268).  Host material of the emitting layer (see par. 266) is taught to include anthracene derivatives of formula (3) :

    PNG
    media_image9.png
    220
    279
    media_image9.png
    Greyscale

where X groups of the formula (3) may include:
 
    PNG
    media_image10.png
    429
    337
    media_image10.png
    Greyscale

(see par. 19-25) where Y may be selected as O.  Anthracene derivatives of the disclosed formula (3) as defined encompass compounds the same as compounds within the claimed instant compounds “2-#” of instant claim 1.  At least for instance, the Hatakeyama et al. anthracene is a compound the same as instant 2-2 where one X is “3-X3” with Ar3=phenyl and the other X is formula (4) where Y is oxygen and bonding is at R27 or the same as 2-62 where one X is “3-X3” with Ar3=phenyl and the other X is formula (4) where Y is oxygen and bonding is at R27 and R21 is phenyl (see par. 40-45).
 	While Hatakeyama et al. does not appear to teach an example device embodiment with compounds selected for formulas (1) and (3) the same as compounds set forth in instant claim 1 in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative of formula (3) as defined by Hatakeyama and a dopant material as a formula (1) as defined by Hatakeyama for use in combination in a light emitting device as discussed above, because one would expect the compound(s) as taught by Hatakeyama to be useful in a device for the purpose taught within Hatakeyama.  One would expect to achieve an operational device comprising the known, functional materials of formulas (1) and (3) according to Hatakeyama with a predictable result and a reasonable expectation of success.
	Regarding claims 12 and 15, Hatakeyama et al. teaches the amount of host material in a light emitting layer may be an amount of 50-99.999% by weight (see par. 268).  
Regarding claim 13, the Hatakeyama et al. compounds 1-21 and 1-1048 discussed above are the same as compounds within the instant claim 1 and accordingly, are considered to have same properties (i.e., capability of thermally activated delayed fluorescence).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 16, Hatakeyama et al. teaches a light emitting layer may be 20 nm thick (= 200 angstroms) (see Hatakeyama et al. par. 536).
Regarding claims 17-18, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 253, 446).
Regarding claim 19, Hatakeyama et al. teaches a hole transport layer may comprise an amine compound (see Hatakeyama par. 263 and par. 527, compounds HT-1 and HT-2).  Regarding claim 20, applicant discloses material “TCNQ” or F4TCNQ are preferred p-dopants and Hatakeyama et al. discloses these dopant compounds (see par. 264).
Regarding claim 21, Hatakeyama et al. teaches electron transporting material including nitrogen-containing rings such as pyridine (see par. 276, 290-297).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2020/0266350 A1) in view of Lee (US 2014/0042394 A1).
Hatakeyama et al. (‘350) is relied upon as set forth above for the rejection of claim 1.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama and to have further included a source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.

 Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
The arguments with respect to Hatakeyama et al. (US 2015/0236274 A1) in view of Hwang et al. (US 2015/0349265 A1) are now moot as the rejection has been withdrawn in light of the claim amendments.  The current claims are now rejected over Hatakeyama et al. (US 2015/0236274 A1) in view of Suh et al. (US 2020/0013957 A1) as Suh et al. renders obvious claimed anthracene host materials for a light emitting device.
	Regarding the rejection over Hatakeyama et al. (US 2020/0266350 A1), applicant argues anthracene derivative 2-3 was deleted in the claim amendment.  The office submits that Hatakeyama anthracene compounds are not required to have a naphthyl group as a X group may be formula (3-X3) or (4) (see par. 20-22, formula 3-X3).  Also, applicant argues the dibenzofuranyl groups are different in the reference versus claimed groups, but the office notes that bonding may occur at any of Hatakeyama ‘350 formula (4)  R21 to R28 and adjacent groups R21 to R28 may be bonded to each other to form a hydrocarbon ring (see par. 25).
	While the references may not show all materials of instant claim 1 as example compounds, MPEP 2123 sets forth “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art”. The claimed materials as part of a light emitting device structure “were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art”. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (see MPEP 2143.02).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirai et al., Chemical Reviews, (2019), Vol. 119, pages 8291-8331 discusses boron and oxygen polycyclic compounds as optoelectronic materials (see abstract and Scheme 8 on page 8299).  The reference is considered relevant to the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786